                      IN THE UNITED STATES DISTRICT COURT                 8/20/19
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ABINGDON DIVISION
_____________________________________________
 PATRICK PIZZELLA,                                )
 ACTING SECRETARY OF LABOR,                       )
 UNITED STATES DEPARTMENT OF LABOR,               )
                       Plaintiff,                 ) Civil Action No: 1:19CV34
                                                  )
 v.                                               )
                                                  )
 BLACKJEWEL, LLC, a corporation, BLACKJEWEL )
 HOLDINGS, LLC, a corporation, REVELATION         )
 ENERGY HOLDINGS, LLC, a corporation,
 REVELATION MANAGEMENT CORPORATION, )
 a corporation, REVELATION ENERGY, LLC, a         )
 corporation, DOMINION COAL CORPORATION, a )
 corporation, HAROLD KEENE COAL CO., LLC, a       )
 corporation, VANSANT COAL CORPORATION, a
 corporation, LONE MOUNTAIN PROCESSING,           )
 LLC, a corporation, POWELL MOUNTAIN              )
 ENERGY, LLC, a corporation, and CUMBERLAND )
 RIVER COAL, LLC, a corporation,                  )
                                                  )
                       Defendants.                )
 ____________________________________________ )

                                        COMPLAINT

       Plaintiff Patrick Pizzella, Acting Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin Blackjewel, LLC, Blackjewel Holdings, LLC,

Revelation Energy Holdings, LLC, Revelation Management Corporation, Revelation Energy,

LLC, Dominion Coal Corporation, Harold Keene Coal Co., LLC, Vansant Coal Corporation,

Lone Mountain Processing, LLC, Powell Mountain Energy, LLC, and Cumberland River Coal,

LLC (collectively, “Defendants”) from violating the provisions of Sections 6, 7, 15(a)(1) and

15(a)(2) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“the

Act”), and for a judgment against Defendants in the total amount of back wage compensation

found by the Court to be due to any of the employees of Defendants pursuant to the Act and an

equal amount due to the employees of Defendants in liquidated damages. Plaintiff also seeks a




Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 1 of 14 Pageid#: 1
temporary restraining order, preliminary injunction and permanent injunction restraining

Blackjewel Marketing and Sales, LP and Blackjewel Marketing and Sales Holdings, LP 1

(collectively “BJMS”) and Defendants from violating Section 15(a)(1) of the Act by

transporting, offering for transportation, shipping, delivering, or selling in commerce or

shipping, delivering or selling with knowledge that shipment or delivery or sale thereof in

commerce is intended, any goods, including but not limited to coal, produced in violation of

Sections 6 and 7 of the Act.

       1.      Jurisdiction of this action is conferred upon the Court by Sections 16(c) and 17 of

the Act, 29 U.S.C. §§ 216(c) and 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.      Defendants are, and at all times hereinafter referenced were, corporations with

headquarters at 1051 Main Street, Milton, WV 25541, which is within the jurisdiction of this

Court. Defendants are in the business of operating surface and underground coal mines,

preparation or wash plants, and loadouts or tipples at multiple facilities in Virginia, West

Virginia, Kentucky and Wyoming.

       3.      Defendants also operate a facility located at Raven Dock, 219 Raven Dock Road,

Raven, VA 24639. Raven Dock is a facility at which Defendants stockpile coal produced by their

employees for transport in commerce. At present, approximately 20,000 tons of metallurgical




1
  Records suggest Blackjewel Marketing and Sales, LP, and Blackjewel Marketing and Sales
Holdings, LP, also operate and/or do business under the names Blackjewel Marketing and Sales,
LLC, and Blackjewel Marketing and Sales Holdings, LLC. By naming Blackjewel Marketing
and Sales, LP and Blackjewel Marketing and Sales Holdings, LP, Plaintiff intends to seek relief
against any entity that seeks to possess, transport, transfer, purchase or otherwise place into
commerce the hot goods addressed in this Complaint and the Secretary of Labor’s Application
for Temporary Restraining Order, including but not limited to entities that operate and/or do
business under the names Blackjewel Marketing and Sales, LLC, and Blackjewel Marketing and
Sales Holdings, LLC.


                                    2
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 2 of 14 Pageid#: 2
coal produced by Defendants’ employees and valued at $140-$160 per ton (at least $2.5 million)

are stockpiled at Raven Dock.

       4.      Additionally, Defendants operate a facility located at Flat Rock Prep Plant, 1399

Bee Hive Hollow, Honaker, VA 24260. Flat Rock Prep Plant is a facility at which Defendants

process coal produced by their employees for transport in commerce. At present, there are

approximately 1,800 tons of clean coal and 15,000 tons of raw coal at the Flat Rock Prep Plant.

       5.      Defendants also operate a facility located at Pigeon Creek Processing Plant, 78

North Stonega Road, Appalachia, VA 24216. At present, there are approximately 53,038 tons of

clean coal and 4,202 tons of raw coal that is worth approximately $2,726,214 at the Pigeon

Creek Processing Plant.

       6.      At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the Act, in that Defendants have been, through unified operation or

common control, engaged in the performance of related activities for a common business

purpose. These activities constituted (and/or were related to) providing security services in the

furtherance of the business purposes of Defendants’ unified business entity.

       7.      At all times relevant herein, Defendants have employed, and are employing,

employees in and about their place of business in the activities of an enterprise engaged in

commerce or in the production of goods for commerce, including employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce.

Specifically, employees handle, sell and otherwise work with coal produced for interstate

commerce. Further, at all times relevant herein, Defendants have had annual gross volume sales

made or business done of not less than $500,000, thereby affording coverage over all their

employees pursuant to Section 3(s)(1)(A) of the Act.




                                    3
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 3 of 14 Pageid#: 3
       8.      During the period from June 10, 2019 through July 1, 2019 (“relevant period”),

Defendants employed the individuals listed in the attached Schedule A (collectively referred to

hereinafter as “employees”) at some point during the relevant period. 2

       9.      Defendants violated the provisions of Sections 6 and 15(a)(2) of the Act by

employing their employees in an enterprise engaged in commerce or in the production of goods

for commerce and compensating these employees at rates less than the applicable statutory

minimum rate prescribed in Section 6 of the Act. Therefore, Defendants are liable for unpaid

minimum wages and an equal amount of liquidated damages under Section 16(c) of the Act.

       10.     For example, during the relevant period, Defendants paid employees a pay rate

less than the minimum wage. Defendants failed to pay employees any wages for hours worked.

Defendants’ failure to pay their employees for hours worked violated Sections 6 and 15(a)(2) of

the Act.

       11.     Defendants violated the provisions of Sections 7 and 15(a)(2) of the Act by

employing their employees in an enterprise engaged in commerce or in the production of goods

for commerce for workweeks longer that those prescribed in Section 7 of the Act without

compensating said employees for hours worked over 40 in a workweek at rates not less than one

and one-half times their regular rates. Therefore, Defendants are liable for the payment of unpaid

overtime compensation and an equal amount of liquidated damages under Section 16(c) of the

Act.

       12.     For example, during the relevant period, Defendants failed to compensate their

employees who worked over 40 hours in a workweek one and one-half times their regular rate.



2
  Plaintiff requested employment records from Defendants in order to readily identify all affected
employees. Defendants have not provided these records yet. Accordingly, Plaintiff reserves the
right to revise the Schedule A once these records are received.


                                    4
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 4 of 14 Pageid#: 4
Defendants failed to pay employees any wages for hours worked over 40 in a workweek. This

practice violated Sections 7 and 15(a)(2) of the Act.

        13.     As a result of the violations alleged above, amounts are owed for hours worked

that were paid at rates less than the rate set forth in Sections 6 and 7 of the Act for the employees

named in Schedule A attached to this Complaint. Additional amounts may be due to other

employees employed by Defendants during the time period covered by this Complaint (and

continuing up to the time Defendants demonstrate that they came into compliance with the Act)

whose identities are not now known to the Plaintiff.

        14.     Section 15(a)(1) of the Act provides that it shall be unlawful for any person to

transport, offer for transportation, ship, deliver, or sell in commerce, or to ship, deliver, or sell

with knowledge that shipment or delivery or sale thereof in commerce is intended, any goods in

the production of which any employee was employed in violation of Sections 6 or 7 of the Act.

        15.     During the relevant period, Defendants transported coal – worked on/processed

by employees who Defendants failed to pay the overtime premium rate for hours worked over

forty in a workweek, and the federal minimum wage in violation of Sections 6 and 7 of the Act

during the relevant period – from Raven Dock and across state lines into Kentucky. Defendants’

transport of these “hot goods” into commerce was a direct violation of Section 15(a)(1) of the

Act.

        16.     The 20,000 tons of metallurgical coal currently stockpiled at Raven Dock were

worked on/processed by employees whom Defendants failed to pay the overtime premium rate

for hours worked over forty in a workweek, and the federal minimum wage in violation of

Sections 6 and 7 of the Act during the relevant period. Accordingly, the 20,000 tons of

metallurgical coal currently stockpiled at Raven Dock were worked on/processed in violation of




                                    5
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 5 of 14 Pageid#: 5
the minimum wage and overtime requirements of Sections 6 and 7 of the Act. The shipment,

sale, transport, or otherwise placement of these “hot goods” in commerce would violate the

provisions of Section 15(a)(1) of the Act.

       17.     The 1,800 tons of clean coal and 15,000 tons of raw coal at the Flat Rock Prep

Plant were worked on/processed by employees whom Defendants failed to pay the overtime

premium rate for hours worked over forty in a workweek, and the federal minimum wage in

violation of Sections 6 and 7 of the Act during the relevant period. Accordingly, the 1,800 tons

of clean coal and 15,000 tons of raw coal at the Flat Rock Prep Plant were worked on/processed

in violation of the minimum wage and overtime requirements of Sections 6 and 7 of the Act. The

shipment, sale, transport, or otherwise placement of these “hot goods” in commerce would

violate the provisions of Section 15(a)(1) of the Act.

       18.     The 53,038 tons of clean coal and 4,202 tons of raw coal at the Pigeon Creek

Processing Plant were worked on/processed by employees whom Defendants failed to pay the

overtime premium rate for hours worked over forty in a workweek, and the federal minimum

wage in violation of Sections 6 and 7 of the Act during the relevant period. Accordingly, the

53,038 tons of clean coal and 4,202 tons of raw coal at the Pigeon Creek Processing Plant were

worked on/processed in violation of the minimum wage and overtime requirements of Sections 6

and 7 of the Act. The shipment, sale, transport, or otherwise placement of these “hot goods” in

commerce would violate the provisions of Section 15(a)(1) of the Act.

       19.     Defendants allege they sold some or all of the coal located in Virginia (“Virginia

Coal”), including coal located at Raven Dock, Flat Rock and Pigeon Creek, to BJMS.

Defendants are still in possession of that Virginia Coal, but BJMS contends it is entitled to some

or all of the Virginia Coal. Accordingly, Plaintiff is seeking a temporary restraining order and




                                    6
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 6 of 14 Pageid#: 6
preliminary injunction against both Defendants and BJMS to ensure they do not transport, offer

for transportation, ship, deliver, or sell in commerce, or to ship, deliver, or sell with knowledge

that shipment or delivery or sale thereof in commerce is intended, any goods in the production of

which any employee was employed by Defendants in violation of Sections 6 or 7 of the Act, i.e.,

the Virginia Coal.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:

       (a)     For a temporary restraining order enjoining and restraining Defendants, their

agents, servants, employees and all persons in active concert or participation with them, and

BJMS, their agents, servants, employees and all persons in active concert or participation with

them, from violating the provisions of sections 15(a)(1) of the Act; and

       (b)     For a preliminary injunction enjoining and restraining Defendants, their agents,

servants, employees, and those persons in active concert or participation with them, and BJMS,

their agents, servants, employees and all persons in active concert or participation with them,

from violating the provisions of §15(a)(1) of the Act during the pendency of this action; and

       (c)     For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 6, 7, 15(a)(1), and 15(a)(2) of the Act; and

       (d)     For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid minimum wage and overtime compensation due to certain of Defendants’ current and

former employees listed in the attached Schedule A for the period of June 10, 2019 through at

least July 1, 2019, and for an equal amount due to certain of Defendants’ current and former




                                    7
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 7 of 14 Pageid#: 7
employees in liquidated damages. Additional amounts of back wages and liquidated damages

may also be owed to certain current and former employees of Defendants listed in the attached

Schedule A for violations taking place before June 10, 2019 and continuing after July 1, 2019,

and may be owed to certain current and former employees presently unknown to the Secretary

for the period covered by this Complaint, who may be identified during this litigation and added

to Schedule A; or

       (d)     In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

persons in active concert or participation with Defendants, from withholding the amount of

unpaid minimum wages and overtime compensation found due Defendants’ employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.

       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.

                                             U.S. DEPARTMENT OF LABOR

                                             Kate S. O’Scannlain
                                             Solicitor of Labor

                                             Oscar L. Hampton III
                                             Regional Solicitor

                                             Samantha N. Thomas
                                             Associate Regional Solicitor

                                             Leah A. Williams
                                             Regional Wage and Hour Counsel

                                             /s/ Ryma Lewis
                                             BY: Ryma Lewis
                                             VA State Bar No. 83322
                                             U.S. Department of Labor



                                    8
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 8 of 14 Pageid#: 8
                                   Office of the Regional Solicitor
                                   201 12th Street South
                                   Suite 401
                                   Arlington, VA 22202-5450
                                   T: (202) 693-9369
                                   F: (202) 693-9392
                                   lewis.ryma@dol.gov

                                   Attorneys for Plaintiff




                                    9
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 9 of 14 Pageid#: 9
                                    SCHEDULE A

 Absher, Michael H           Belcher, Ryan A           Burgan, Bryan
 Adams, Joshua K             Belcher, David L          Burke, Joseph E
 Adams, Quincy H             Bennett, Billy J          Burke, Rondal E
 Addair, David               Bentley Jr., Michael B    Burks, Austin R
 Addair, James H             Bentley, John             Burks, Erik
 Addair, Timothy M           Bentley, Lester R         Burks, Rodney D
 Addington, Charles E        Bentley, Matthew          Burress, Christopher R
 Aistrop, Everett            Beverly, David W          Bush, Sheldon S
 Alger, Gregory J            Bevins, Bradley           Byrd, Jason Wayne
 Alicie, Stacey Wayne        Blakley, Randy W          Caldwell, Justin
 Allen, Anthony L            Blankenship JR, Mark A    Calhoun, Tamer
 Allen, Bobby W              Blankenship SR, Mark A    Campbell, Steven A
 Allen, Gary W               Bledsoe, Keith E          Cantrell, Matthew D
 Allen, Richard C            Blevins, Caleb            Carmical Jr, Jimmy W
 Allison, Colten N           Blevins, Jerod M          Carr, Adam G
 Anderson, Aaron             Blevins, Tony             Carroll, Foriest E
 Anderson, Jeffery Charles   Blevins, Travis L         Casey, Gregory T
 Anthony, Kyle H             Boardwine, George G       Caudill, Caleb
 Arnett, James R             Boggs, Christopher A      Caudill, Dustin L
 Arvin, John W               Boggs, Dennis E           Caudill, Robert A
 Asher, Derek D              Boggs, Dustin A           Caudill, Winston L
 Atwell, Mark A              Boggs, Leonard E          Chambers, Jamie A
 Bailey, Clyde E             Boggs, Mark L             Chambers, Nathan
 Bailey, Darwin E            Booher, Michael G         Chandler, Gene M
 Bailey, Matthew K           Bostic, Marvin W          Chandler, Johnny W
 Baird, William C            Bostic, MIchael Cody      Charles, Ricky Andre
 Baker, Charles D            Bostic, Stephen K         Charles, Stephen R
 Baker, Charles D            Bowen, Michael S          Charles, Tommy L
 Baker, William C            Bowman, Bradley R         Church, Kimrick L
 Baldwin Jr., Bill J         Bowman, Christopher N     Clark, Anthony B
 Baldwin, Scott A            Boyd, David               Clark, Dennis R
 Ball, Dale                  Boyd, Justin R            Clark, Kevin
 Ball, Gerald D              Boyd, Randall K           Clark, Michael D
 Ball, Jedediah J            Brassfield Jr., James F   Clark, Michael D
 Balthis, Corey N            Brock, Brandon C          Clark, Toby
 Banegas, Jose L             Brock, James W            Clem, Travis W
 Bargo Jr., Royal            Brock, Johnny J           Clevinger, Christopher R
 Bargo, Rodney E             Brock, Travis L           Clifton, Adam J
 Barker, Matthew A           Brock, Trenton Tyler      Cloud, Chris P
 Barton, Roger L             Brown, Billy G            Clymer, Thomas M
 Beavers, David Danie        Brown, Kevin R            Coburn, Jerry
 Begley, Jonathan E          Brown, Donnie             Coburn, Terry M
 Belcher, James              Bullion, David D          Cochran, Derek A
 Belcher, Michael A          Bundy, Brent              Cochran, Gary W



                                     10
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 10 of 14 Pageid#: 10
 Cochran, Paul J          Dean, Jerry L             Fields, Bobby
 Cole Jr, Wilburn J       Deel Jr, Kenny V          Fields, Bobby
 Cole SR, Wilburn J       Deel Jr., Lindsey         Fields, John W
 Coleman, Kevin A         Deel, Jason R             Fleenor, Roger L
 Collett, Vernon L        Deel, Michael A           Fleenor, Tommy L
 Colley, Andrew K         Deel, Travis Lee          Fleming, Brandon J
 Collins Jr, Jimmy D      DeLa Torre, James P       Fletcher, Roger
 Collins, Dana            Dempsey, Anthony C        Fletcher, Stevie A
 Collins, Keith T         Dempsey, Michael S        Fox, Joseph Lee
 Collins, Travis L        Dingus, Marvin C          Francis, William D
 Cook, Michael G          Doan, Jerry T             Freeman, Danny W
 Cook, Randall            Doan, John A              Freeman, Phillip G
 Cook, Shawn B            Dotson, Joshua Clyde      Freeman, Timothy S
 Cook, Shawn C            Dotson, Justin O          Fuller, Jeffrey W
 Cooper, Allen            Dotson, Robert James      Fuller, Jeremiah D
 Coots, Carl J            Duff, Kenneth C           Fuller, Marty A
 Coots, Joshua J          Dutton, Terry W           Garrett, Joseph P
 Cope, Darrell W          Dye, Joe W                Garrett, Josh L
 Cope, Robert R           Dye, Ronnie Kevin         Garrett, Keith L
 Cordill, David Lee       Ealy, Harmon D            Garrette, Michael J
 Cordill, James           Edens, Glenis E           Gentry, Joshua
 Cornett, Christopher A   Edens, Jared M            Gibson, Robert A
 Cornett, Lonnie W        Edwards, Timothy Kas      Gilliam, James M
 Cornette, Collin         Eldridge Jr., Gregory D   Goins, Hank R
 Cornwell Jr, Albert B    Eldridge, Benjamin M      Golden, Charles S
 Counts, Justin D         Eldridge, Chuck A         Gollaway, Daniel W
 Covington, Dustin        Eldridge, Jeremiah B      Gooden, Justin C
 Cox, Eric T              Eldridge, Jimmy L         Goodman, James M
 Cox, Scotty M            Eldridge, Kevin D         Green, Michael D
 Creech, Paul D.          Eldridge, Michael G       Griffin, Billy
 Crosby, Freeman E        Elswick, Brady Clark      Griffith III, Earl W
 Dagnan, Michael Chris    Elswick, Evan G           Griffith, Gary
 Damron, Brad A           Estep, Chuckie R          Grigsby, Kenneth L
 Daniel, Steven J         Estep, Denny R            Grizzel, Mathew D.
 Daniels, Andy J          Estep, Dustin             Gross, Roy L
 Daniels, Larry R         Estep, Ethan J            Gunn, Stephen Randa
 Daniels, Randy L         Estep, Jonathan D         Guthrie, Bradley Gene
 Daniels, Timothy B       Estep, Oliver J           Guthrie, Justin
 Daniels, William H       Evans, Jeffrey W          Hagy, Andrew Mark
 Daugherty, Kelly D       Evans, Jeffrey W          Halcomb, Lance
 Davis, Dustin S          Evans, Kenneth D          Halcomb, Randy C
 Davis, Jason M           Ewing, Ross A             Hall, Christopher Grant
 Davis, Joseph B          Fannon, Billy D           Hall, Derrick R
 Davis, Robert L          Farler, Robbie D          Hall, Joey S
 Day, Allen Ray           Farmer, Rocky D           Hall, John Shawn
 Dean Jr, Tony J          Ferguson, William         Hall, Richard B



                                     11
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 11 of 14 Pageid#: 11
 Hamilton, Bradley R      Hudson, Jeffrey Paul      Lewis, Bernard L
 Hammonds, Jeffery C      Hudson, Johnathan         Lewis, Christopher G
 Hardy, Lawrence T        Hughes, Mark D            Little, Harlin D
 Harris Jr, Mack A        Hurley, Derek L           Livingston, Jeremy W
 Harris, Kevin W          Hylton, Avery             Locksston, Kevin
 Harris, Michael B        Inscore, David S          Long, Gary Dalto
 Harris, Ricky A          Isom, Wesley S            Long, Gary W
 Harris, Steven D         Jackson, Hubert M         Long, Noah C
 Harrison, Brandon C      Jessee, Dakota Mason      Long, Perry W
 Harrison, Charles R      Jessee, Paul S            Lowe, Kevin E
 Harrison, Steven         Jewell, Rufus             Lundy, Jonathan G
 Harvey, Joseph W         Johnson, Eales A          Lunsford, Michael A
 Hatton, Billy            Johnson, Kyle Wayne       Mabe, James S
 Haynes, Mendall B        Johnson, Timothy W        Madden, Lee
 Haynes, Tyler A          Johnson, Tyler H          Madden, Thomas Lee
 Head, Robert             Jonas, Gary               Madon, Kameron Adam
 Helbert, Jeffrey         Jones, David L            Maggard, Scott A
 Helton, Brandon J        Jones, Jonathan P         Malone, Walter O
 Helton, Jacob D          Justice, Mickey           Maness, Ryan Casey
 Helton, Ronald L         Justus Jr, Samuel         Marion, William
 Helton, Scottie          Justus, Donavan N         Massengale, Michael S
 Helton, Walter           Justus, Jimmy B           Matney, Kelby K
 Hensley II, Charles E    Keen, Brian D             Matthews, Christopher D
 Hensley, Glen M          Keen, Jessie M            McClanahan Jr., Bradley D
 Hess, Mark E             Keen, Nickolus            McClanahan, Jonathan Scott
 Hess, Shannon Wayne      Keen, Ricky B             McClanahan, Nathanial
 Hickey, Jerry            Keene, Damian             Blake
 Hicks, Richard           Kegley, Curtis            McCowan, Brandon J
 Hileman, Teddy A         Kegley, Samuel D          McCowan, Christopher W
 Hill, Jeffery R          Kelly Jr, Roger D         McCoy, Brandon J
 Holdway, Travis D        Kelly, Gary               McCoy, Joshua G
 Holman, Leslie           Kelly, Joshua L           McCoy, Lester B
 Honaker, Barry           Kennedy, John R           McCoy, Michael S
 Honaker, Bradley         Kincaid, Christopher M    McCray, Roger D
 Honaker, Christopher G   King II, Billy Joe        McFarland, William T
 Hopkins, Brad L          Kiser, Robert G           McKnight, Joshua L
 Horn, Bobby Joe          Krahenbuhl, George W      McKnight, Roger W
 Horn, Dave Thoma         Lane, Steven T            Mead, Willie
 Hoskins, Bige A          Lane, Travis W            Meade, Chris D
 Hounshell, Walter W      Lee, Roggie O             Meadows, Timothy A
 Housley, Jerry W         Lemaster, Mark A          Mefford, Gregory S
 Howard Jr, Josh          Leonard, Joseph A         Middleton, James B
 Howard, Brandon S        Lester, Jessee            Middleton Jr., Billy G
 Howard, Gavin B          Lester, Randall T         Middleton, Henry L
 Howard, John L           Lewis (Huff), William A   Middleton, Michael B
 Howell, Roy M            Lewis, Anthony A          Middleton, Robbie C



                                     12
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 12 of 14 Pageid#: 12
 Miles, William R        Potter, George              Shortridge, Joshua P
 Miller, George C        Powers, Adam S              Simpson, Gregory
 Miller, Ronnie L        Presley, Ethan              Simpson, Waylon S
 Miniard, Jimmy L        Presley, Ethan A            Sizemore, Timothy Lee
 Miniard, Joseph         Price, Bill R               Skidmore, Keith
 Mitchell, Charles D     Price, Charles E            Slone, Allan Wayne
 Mitcheum, John L        Pridemore, Jonathan E       Slone, Vernon D
 Moore, Allen S          Pridemore, Jonathan Tyler   Sluss, Billy R
 Moore, Billy J          Puckett, Brandon L          Sluss, Charles M
 Moore, Charles K        Raleigh, Darrell            Smith (Huff), Robert D
 Moore, David            Raleigh, Richard P          Smith, Daniel L
 Moore, Jesse J          Ramey, Taylor D             Smith, Jeffery D
 Moore, Justin C         Randolph, Adam Harle        Smith, Jeffrey S
 Morales, Erik R         Rasnake, Marty D            Smith, Michael L
 Morelock, John E        Ratliff, Kenneth H          Smith, Nathaniel
 Mullins, Auty A         Ratliff, William R          Smith, Richard L
 Mullins, Cody           Reed, Clarence James        Smith, Robert L
 Mullins, James C        Rife, Cecil Todd            Smith, Thomas J
 Mullins, Johnathan L    Robbins, Paul N             Snodgrass, Robert T
 Mullins, Timothy Adam   Roberts, Rickey A           Snodgrass, Steven B
 Music, Colton J         Roberts, Timothy B          Spears Jr, Jackie
 Music, Kevin L          Rorrer, Kevin W             Spears, Jimmy D
 Napier, Brian           Rose, Jarred R              Stacy Jr., Leroy
 Neal, Charles E         Rose, Joel D                Stacy, Bueford H
 Nelson, Wesley E        Rowan, Donald Ray           Stacy, John
 Nichols, Blake          Rutherford, Rickey          Stacy, Larry Micha
 Noe, Benjamin M         Sansom, Herman L            Stacy, Nathaniel D
 O'Neal, Ryan K          Sargent, James M            Stacy, Ryan B
 Orr, David S            Sayers, William E           Stacy, Sidney W
 Osborne, Clyde P        Saylor, Brandon M           Stacy, William L
 Overbay, Stephen T      Saylor, Jimmy D             Stamey, Cody A
 Owens, Bobby R          Saylor, Rufus A             Stamper, Richard
 Owens, Dwayne C         Saylor, Tony J              Stanley, Jason E
 Owens, Stephen T        Saylor, Wade A              Stanley, Johnathon N
 Paragon Jr, Roy         Scammell, Christopher       Stanley, Printess Willi
 Payne, Lee M            Seals Jr., Gregory J        Stapleton, Robert Allen
 Peace, Christopher A    Seals, Gregory J            Steele, Michael E
 Peak, Thomas C          Sharrett III, Owen A        Stewart, Jacob Rober
 Pendergrass, Kevin      Shell, Zachary L            Stewart, Jason R
 Penix, Roger M          Shelton, Jacob N            Stewart, Jonathan L
 Pennington, Darrell     Shepherd, David A           Stewart, Larry J
 Perkins, Devan A        Shepherd, Rueben A          Stewart, MIchael J
 Perkins, James N        Shirks, Shawn R             Stewart, Tony R
 Phipps, Arvil J         Shortridge Jr, Perry F      Stidham, David R
 Pierson, Josh N         Shortridge, Jason S         Stidham, Matthew W
 Posey Jr., Ronald       Shortridge, John P          Stiltner, Carl K



                                     13
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 13 of 14 Pageid#: 13
 Stiltner, Christopher T   Tremblay, Kristopher    West, Donald G
 Stiltner, Jeffrey S       Tritt, Rodney L         Whitaker, Allen L
 Stiltner, Phillip D       Trusty, Kelly           White, Derek A
 Stiltner Jr., Timothy W   Turner, David P         White, Jeffery W
 Stilwell, Aaron E         Turner, Gary R          White, Mark P
 Stinson, Cody L           Turner, Gregory A       Whited, Paul David
 Street, Bradley           Turner, Jordan L        Whitehead, Carson
 Street, David A           Turner, Larry W         Whitehead, Danny A
 Strouth, Jeffery D        Turner, Micky           Williams, James
 Sturgeon, Jeffery G       Underwood, Richard W    Williams, Thomas A
 Taylor, Christopher B     Vance, Bryson Wayne     Williams, Gary C
 Taylor, Danny R           Vance, Estil W          Williamson, Josiah A
 Taylor, Jimmy D           Vance, Timothy R        Wilson, William J
 Taylor, Kenny A           Vannatter, Austin D     Wise, Bobby C
 Taylor, Mark              Vannatter, Tommy D      Witt, Steven A
 Thacker, Billy R          Vanover, Joseph Wayne   Worley, Anthony D
 Thacker, Matthew          Varney, Mark R          Worley, Bobby Ray
 Thomas, Charles D         Viers, Christopher D    Wyatt, Charles D
 Thomas, Dwight D          Wade, Michael P         Wynn, Kyle W
 Thomas, Timothy D         Waldron, Rodney J       Wynn, Timothy J
 Thomas, Travis L          Walls, Derick Lee       Yates, David M
 Thompson, Stephen D       Ward, James             Yates, Jackie
 Thornsberry, Ian A        Webb, Jack R            Young, Gary W
 Tiller, Jeffrey N         Webb, Perry L           Zachery, Michael E
 Tomlinson, John B         Wells Jr, Jackie R




                                     14
Case 1:19-cv-00034-JPJ-PMS Document 1 Filed 08/20/19 Page 14 of 14 Pageid#: 14
